Name: Commission Directive 2007/4/EC of 2 February 2007 amending, for the purposes of its adaptation to technical progress, Annex II to Directive 96/73/EC of the European Parliament and of the Council on certain methods for quantitative analysis of binary textile fibre mixtures (Text with EEA relevance )
 Type: Directive
 Subject Matter: leather and textile industries;  natural and applied sciences;  chemistry
 Date Published: 2007-02-03; 2008-02-29

 3.2.2007 EN Official Journal of the European Union L 28/14 COMMISSION DIRECTIVE 2007/4/EC of 2 February 2007 amending, for the purposes of its adaptation to technical progress, Annex II to Directive 96/73/EC of the European Parliament and of the Council on certain methods for quantitative analysis of binary textile fibre mixtures (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 96/73/EC of the European Parliament and of the Council of 16 December 1996 on certain methods for quantitative analysis of binary textile fibre mixtures (1), and in particular Article 5(2) thereof, Whereas: (1) Directive 96/74/EC of the European Parliament and the Council of 16 December 1996 on textile names (2) requires labelling to indicate the fibre composition of textile products, with checks being carried out by analysis on the conformity of these products with indications given on the label. (2) Uniform methods for quantitative analysis of binary textile fibre mixtures are provided for in Directive 96/73/EC. (3) On the basis of recent findings by the technical working group, Directive 96/74/EC was adapted to technical progress, by adding the fibre elastolefin to the list of fibres set out in Annexes I and II to that Directive. (4) It is therefore, necessary to define uniform test methods for elastolefin. (5) Directive 96/73/EC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee for Directives relating to Textile Names and Labelling, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 96/73/EC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 2 February 2008 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Members States. Done at Brussels, 2 February 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 32, 3.2.1997, p. 1. Directive as last amended by Commission Directive 2006/2/EC (OJ L 5, 10.1.2006, p. 10). (2) OJ L 32, 3.2.1997, p. 38. Directive as last amended by Commission Directive 2006/3/EC (OJ L 5, 10.1.2006, p. 14). ANNEX Annex II to Directive 96/73/EC is amended as follows: 1. Chapter 1, Section I is amended as follows: (a) In point I.3 materials and equipment the following entries are inserted: I.3.2.4 Acetone I.3.2.5 Orthophosphoric acid I.3.2.6 Urea I.3.2.7 Sodium bicarbonate. (b) Point I.6 Pre-treatment of laboratory test sample is replaced by the following: Where a substance not to be taken into account in the percentage calculations (see Article 12(3) of Directive 96/74/EC of the European Parliament and of the Council of 16 December 1996 on textile names) is present, it should first be removed by a suitable method that does not affect any of the fibre constituents. For this purpose, non-fibrous matter which can be extracted with light petroleum and water is removed by treating the air-dry test sample in a Soxhlet extractor with light petroleum for one hour at a minimum rate of six cycles per hour. Allow the light petroleum to evaporate from the sample, which is then extracted by direct treatment consisting in soaking the specimen in water at room temperature for one hour and then soaking it in water at 65 ± 5 °C for a further hour, agitating the liquor from time to time. Use a liquor:specimen ratio of 100:1. Remove the excess water from the sample by squeezing, suction or centrifuging and then allow the sample to become air-dry. In the case of elastolefin or fibre mixtures containing elastolefin and other fibres (wool, animal hair, silk, cotton, flax, true hemp, jute, abaca, alfa, coir, broom, ramie, sisal, cupro, modal, protein, viscose, acrylic, polyamide or nylon, polyester, elastomultiester) the procedure just described should be slightly modified, in fact light petroleum ether should be replaced by acetone. In the case of binary mixtures containing elastolefin and acetate the following procedure shall apply as pre-treatment. Extract the specimen for 10 minutes at 80 °C with a solution containing 25 g/l of 50 % orthophosphoric acid and 50 g/l of urea. Use a liquor:specimen ratio of 100:1. Wash the specimen in water, then drain and wash it in a 0,1 % sodium bicarbonate solution, finally wash it carefully in water. Where non-fibrous matter cannot be extracted with light petroleum and water, it should be removed by substituting for the water method described above a suitable method that does not substantially alter any of the fibre constituents. However, for some unbleached, natural vegetable fibres (e.g. jute, coir) it is to be noted that normal pre-treatment with light petroleum and water does not remove all the natural non-fibrous substances; nevertheless additional pre-treatment is not applied unless the sample does contain finishes insoluble in both light petroleum and water. Analysis reports shall include full details of the methods of pre-treatment used. 2. Chapter 2 is amended as follows: (a) The Special Methods  Summary Table is replaced by the following: 2. SPECIAL METHODS  SUMMARY TABLE Methods Field of application Reagent Soluble component Insoluble component No 1 Acetate Certain other fibres Acetone No 2 Certain protein fibres Certain other fibres Hypochlorite No 3 Viscose, cupro or certain types of modal Cotton or elastolefin Formic acid and zinc chloride No 4 Polyamide or nylon Certain other fibres Formic acid, 80 % m/m No 5 Acetate Triacetate or elastolefin Benzyl alcohol No 6 Triacetate or polylactide Certain other fibres Dichloromethane No 7 Certain cellulose fibres Polyester, elastomultiester or elastolefin Sulphuric acid, 75 % m/m No 8 Acrylics, certain modacrylics or certain chlorofibres Certain other fibres Dimethylformamide No 9 Certain chlorofibres Certain other fibres Carbon disulphide/acetone, 55,5/44,5 v/v No 10 Acetate Certain chlorofibres or elastolefin Glacial acetic acid No 11 Silk Wool, hair or elastolefin Sulphuric acid, 75 % m/m No 12 Jute Certain animal fibres Nitrogen content method No 13 Polypropylene Certain other fibres Xylene No 14 Certain other fibres Chlorofibres (homopolymers of vinyl chloride) or elastolefin Concentrated sulphuric acid method No 15 Chlorofibres, certain modacrylics, certain elastanes, acetates, triacetates Certain other fibres Cyclohexanone (b) Point 1.2 of method No 1 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), flax (7) true hemp (8), jute (9), abaca (10), alfa (11), coir (12), broom (13), ramie (14), sisal (15), cupro (21), modal (22), protein (23), viscose (25), acrylic (26), polyamide or nylon (30), polyester (34) elastomultiester (45) and elastolefin (46). In no circumstances is the method applicable to acetate fibres which have been deacetylated on the surface. (c) Point 1.2 of method No 2 is replaced by the following: 2. cotton (5), cupro (21), viscose (25), acrylic (26), chlorofibres (27), polyamide or nylon (30), polyester (34), polypropylene (36), elastane (42), glass fibre (43) elastomultiester (45) and elastolefin (46). If different protein fibres are present, the method gives the total of their amounts but not their individual quantities. (d) Point 1.2 of method No 3 is replaced by the following: 2. cotton (5) and elastolefin (46). (e) Point 5 of method No 3 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,02 for cotton and 1,00 for elastolefin. (f) Point 1.2 of method No 4 is replaced by the following: 2. wool (1), animal hair (2 and 3), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), chlorofibre (27), polyester (34), polypropylene (36), glass fibre (43), elastomultiester (45) and elastolefin (46). As mentioned above, this method is also applicable to mixtures with wool, but when the wool content exceeds 25 %, method No 2 should be applied (dissolving wool in a solution of alkaline sodium hypochlorite). (g) Point 1 of method No 5 is replaced by the following: 1. FIELD OF APPLICATION This method is applicable, after removal of non-fibrous matter, to binary mixtures of:  acetate (19) with  triacetate (24) and elastolefin (46). (h) Method No 6 is amended as follows: (i) Point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), polyester (34), glass fibre (43) elastomultiester (45) and elastolefin (46). Note Triacetate fibres which have received a finish leading to partial hydrolysis cease to be completely soluble in the reagent. In such cases, the method is not applicable. (ii) Point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 1,00, except in the case of polyester, elastomultiester and elastolefin, for which the value of d  is 1,01. (i) Point 1.2 of method No 7 is replaced by the following: 2. polyester (34), elastomultiester (45) and elastolefin (46). (j) Point 1.2 of method No 8 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), polyamide or nylon (30), polyester (34), elastomultiester (45) and elastolefin (46). It is equally applicable to acrylics, and certain modacrylics, treated with pre-metallised dyes, but not to those dyed with afterchrome dyes. (k) Point 1.2 of method No 10 is replaced by the following: 2. certain chlorofibres (27) namely polyvinyl chloride fibres, whether after-chlorinated or not, and elastolefin (46). (l) Method No 11 is amended as follows: (i) Point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3) and elastolefin (46). (ii) Point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of d  is 0,985 for wool and 1,00 for elastolefin. (m) Method No 14 is amended as follows: (i) Point 1.1 is replaced by the following: 1. chlorofibres (27) based on homopolymers of vinyl chloride, whether after-chlorinated or not, elastolefin (46) with (ii) Point 2 is replaced by the following: 2. PRINCIPLE The constituent other than the chlorofibre or the elastolefin (i.e. the fibres mentioned in paragraph 1.2) is dissolved out from a known dry mass of the mixture with concentrated sulphuric acid (relative density 1,84 at 20 °C). The residue, consisting of the chlorofibre or the elastolefin, is collected, washed, dried and weighed; its mass, corrected if necessary, is expressed as a percentage of the dry mass of the mixture. The percentage of the second constituents is obtained by difference.